Title: To James Madison from John Gavino, 5 May 1803
From: Gavino, John
To: Madison, James


					
						No. 120
						Sir
						Gibraltar 5th. May 1803
					
					Still deprived the honor of any of your favrs. I beg leave to referr to my last Despatch No. 119 under 29th. Ulto. by which you will have seen Tripoly had Declared Warr against the Dutch.  It also accompanied last years Amount of Publick Expenditure being $174:77 which with $99:91 for the Year 1801 made $274:68 for which I then passd a Bill on you a twenty days Sight my order, and doubt not will meet due honour.
					I have now to inform you that on the 3d: Instant arrived an Extraordinary Corrier to the Governor from Alicant in 5 days, informing him of the British Consul of Algier Mr. Falcon having got there and was performing Quarantine.  He was instantaneous orderd away in an English Brig by the Dey (it is said on account of one of his Servants having been detected in an Entrigue, with a Moorish Woman).  He requests the British Trade should be on their Guard as there were Eleven Cruisers at Sea.  He had also sent off a Corrier to the British Minister at Paris.
					No further Account from Tripoly or Commodor Morris.  I have the honor to be with respect, Sir Your most obedt. & most he. Servt.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
